Citation Nr: 0432770	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969. 



This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for PTSD 
and assigned a 50 percent evaluation effective November 28, 
2001, the date of claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that the veteran's PTSD has been manifested by 
occupational and social impairment due to such symptoms as: 
suicidal ideation; near continuous depression; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); and an inability to establish and maintain 
effective relationships.  

3.  The issue before the Board does not involve a question of 
medical complexity or controversy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 
9411 (2004). 

2.  Securing an advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
Supp. 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in 
November 2001.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The March 2002 rating decision, the December 2002 statement 
of the case (SOC), the April 2003 supplemental statement of 
the case (SSOC), and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claim, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  

In particular, the RO sent a letter to the veteran in January 
2002, which informed him of the enactment of the VCAA.  This 
letter advised him to identify any evidence in support of his 
original service connection claim for PTSD that had not been 
obtained.  He was also advised of the evidence he needed to 
submit to show that he was entitled to service connection for 
his claimed disability.  The letter further informed him that 
VA would obtain his service medical records, VA records, and 
other pertinent federal records.  

While the January 2002 letter was regarding the veteran's 
original service connection claim and not for a higher 
initial rating, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Pursuant to VAOPGCPREC 8-03, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran took issue with the initial 
rating assigned for his PTSD in his October 2002 notice of 
disagreement (NOD).  

According to VAOPGCPREC 8-03, if in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) only requires VA to take proper action 
and issue a SOC if the disagreement is not resolved.  The RO 
properly issued a December 2002 SOC, which contained the 
pertinent criteria for establishing an increased rating for 
the veteran's PTSD, the new issue.  Further, an additional 
VCAA letter was sent in August 2003, which informed the 
veteran of the evidence necessary to substantiate an 
increased rating claim.  As such, the Board finds that the 
duty to assist and notice provisions of the VCAA have been 
satisfied. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Here, a VCAA 
notification letter was sent in January 2002, and service 
connection was awarded in a March 2002 rating decision. 
Hence, there has been no Pelegrini violation.  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than a year has passed 
since the August 2003 letter was sent to the veteran by the 
RO and.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The veteran has 
not identified any additional evidence in support of his 
claim.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that have been addressed in this 
decision.  His service medical records, VA outpatient 
treatment records, and multiple lay statements are included 
in the file.  He was afforded a VA examination in February 
2002.  


While the veteran, through his representative, contends that 
an independent medical opinion is necessary, the issue in 
this case is neither complex nor controversial; therefore, 
solicitation of a medical opinion from an independent medical 
expert is not warranted. 38 U.S.C.A. § 7109.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claim has been satisfied.  


Procedural Background

Service connection for PTSD was originally awarded in a March 
2002 rating decision.  The RO awarded a 50 percent evaluation 
effective November 28, 2001.  The veteran disagreed with the 
initial rating and initiated the instant appeal. 

As the veteran is appealing the original assignment of the 50 
percent evaluation following an award of service connection 
for PTSD, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The CAVC has 
held that a claimant may not be compensated twice for the 
same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. 
§ 4.14.  




The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).


Psychiatric Disability

The service-connected PTSD is currently rated as 50 percent 
disabling under diagnostic code 9411, 38 C.F.R. § 4.130.  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.



A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.


If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.


Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim. Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the VCAA.


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical and personnel 
records; report of VA examination dated in February 2002; lay 
statements; and VA outpatient treatment records dated between 
1997 and 2002.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran is entitled to a 70 percent rating 
from the original grant of service connection.  Though the 
veteran does not meet all the criteria, his PTSD 
symptomatology more closely approximates the criteria for a 
70 percent disability evaluation. 38 C.F.R. §  4.7.

In this regard, VA outpatient treatment records dated between 
1997 and 2002 show treatment for PTSD.  While the veteran's 
global assessment of functioning scale score (GAF) was 
evaluated as 61 past and current, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition of the American Psychiatric Association (DSM-IV), was 
indicative of some mild symptoms, treatment notes reveal the 
veteran had marked PTSD symptoms manifested by anxiety, 
talking to people who were not there, depression, intrusive 
thoughts, nightmares, sleeplessness, exaggerated startle 
response, and flashbacks. See 38 C.F.R. § 4.130.  

Upon VA examination in February 2002, the veteran complained 
of sleeplessness, frequent nightmares, flashbacks, and 
hyperstartle response.  The veteran reported being married 
and divorced four times.

Lay statements from the veteran's stepdaughters reveal he 
wandered from place to place, cried a lot, and suffered daily 
from PTSD symptoms.  His daughter stated that he was unkempt, 
suffered from sleeplessness, and talked to people who were 
not there.  She indicated that when she lived with the 
veteran he used to listen for '[redacted]'at the window.  The 
veteran's ex-wife complained of the veteran's abusive 
behavior towards her children and herself during their failed 
marriage.  Finally, the veteran's supervisor provided 
information regarding deterioration in the veteran's work 
performance.

In a March 2003 statement, the veteran revealed he was afraid 
to be truthful at his VA examination regarding the severity 
of his PTSD symptoms for fear of being institutionalized.  He 
stated that he did not feel safe.  He reported suffering from 
sleeplessness, reliving his friend's death in-service, and 
being unable to interact with other people besides his 
family.  He further indicated that he self-medicated after 
returning from service and that he has recently had thoughts 
of suicide, but refrained from doing so because of his 
children and grandchildren.  The veteran concluded that his 
job performance was suffering.





While an initial 70 percent evaluation is warranted, the 
objective clinical evidence of record does not show that the 
veteran meets the criteria contemplated for a 100 percent 
evaluation.  There was no evidence of: total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  At present, the veteran continues to maintain 
employment.  

Further, upon VA examination in February 2002, there was no 
evidence of thought disorder or psychosis.  Insight, 
judgment, and reasoning were average.  The veteran looked his 
stated age.  Speech and language were goal directed and his 
impulse control was not impaired.  

Finally, VA outpatient treatment records dated in March 2002 
showed the veteran was oriented times three, was not 
delusional, and his long and short memory were intact with 
detail.  In May 2002, while the veteran was recommended to 
take leave from work, he was still working in July 2002.  
There was no evidence of either suicidal or homicidal 
ideation in 2002.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the 
veteran feel that his disability picture has worsened in the 
future, he may submit a claim or an increased evaluation. See 
38 C.F.R. § 4.1.  

At present, however, there is no basis for assignment of an 
evaluation other than that noted above.  




While the Board has determined that an initial increased 
evaluation is warranted, based on the evidence of record, 
there is no basis for assignment of "staged" ratings, and the 
granted increased evaluation of 70 percent is warranted from 
the date of the grant of service connection.  See Fenderson, 
supra.


Extraschedular Evaluation

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's PTSD has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The evidence of record shows that the veteran 
continues to maintain employment as a truck driver.  The 
newly assigned 70 percent rating adequately compensates him 
for the nature and extent of severity of his PTSD.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.


ORDER

Entitlement to an initial 70 percent rating for PTSD is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



